DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Remarks and Amendments received 7/14/2022.
Claims 7-8 and 23 are cancelled.
Claims 1, 16, 17, 18, 19, 20, have been amended.
Claims 1-6 and 9-22 have been examined and are pending.
(AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Official Notice / Admitted Prior Art
With regard to claims 21-22, the common knowledge declared to be well-known in the art has been taken to be Applicant admitted prior art because the Applicant failed to traverse the Examiner’s assertion of Official Notice. To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the Examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 (“[I]n the absence of any demand by Applicant for the examiner to produce authority for his statement, we will not consider this contention.”). A general allegation that the claims define a patentable invention without any reference to the Examiner’s assertion of Official Notice is inadequate.  Support for the Applicant’s assertion should be included. Because Applicant failed to traverse Examiner’s Official Notice, the common knowledge or well-known in the art statement is taken to be admitted prior art. See MPEP 2144.03(C).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 and 9-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. a judicial exception) without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
Per step 2A Prong One, the claims recite specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
Per Independent claims 1, 16, 17, 18, 19, 20 exemplified in limitations of method claim 18: 
providing radio communication resources allocated to a providing apparatus to a utilizing apparatus in response to a request from the utilizing apparatus to use the radio communication resources in a first application service.
acquiring a reward in the first application service based on an amount of the radio communication resources provided to the utilizing apparatus.
providing advertisement information to the utilizing apparatus when the radio communication resources are allocated to the utilizing apparatus based on the amount of the provided radio communication resources.
As noted supra, the steps of the aforementioned limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods Of Organizing Human Activity (e.g. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
That is, the effect of the recited method is the idea of allowing trading/brokering of radio communication resources from one user to another user in response to a request and in exchange of a payment to the user providing the radio communication resource (the payment is in the form of reward) and a cost to the user receiving the radio resources (the cost is in the form of advertising which must be watched in some undisclosed amount commensurate with an amount of allocated radio resources). Therefore, the Examiner has found that these steps fall within the group of Certain Methods of Organizing Human Activity and nothing in the claims recite or define any features which contribute to producing a technical solution to a technical problem; i.e. the claims are directed towards business decisions regarding brokering and trading of a resources (in this case bandwidth – communication resources). Consequently, the steps are directed to abstract ideas.
Furthermore, the mere nominal recitation of a generic “processor” and first and second generic “apparatus” taking the proxy for people (i.e. undisclosed generic computer components) configured to perform the aforementioned steps does not take the claim limitation out of the enumerated grouping; i.e. simply implementing the idea on some computer does not remove the idea from the group Certain Methods Of Organizing Human Activity.
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. Although there are additional elements, other than those noted supra, recited in the claims, none of these additional element(s) or a combination of elements as recited in the claims apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. As drafted, the claims as a whole merely describe how to generally “apply” the aforementioned concepts using generic computer components (i.e. “processor”) or  they serve to “link” the concept to a field of use (i.e. in trading resources which happen to be “radio communication” bandwidth), or serve as insignificant extra-solution activity data-gathering steps upon which the judicial exception operates. Note that Applicant’s Specification1 discusses that the hardware is “arbitrary” and may be any general purpose computer such as a mobile phone, etc… The hardware of the trading server is similarly generic as discussed in the specification (e.g. Spec [0163]-[067]). Simply implementing the abstract idea via generic computers is not a practical application of the abstract idea. 
The independent claims do recite additional features (e.g. exemplified per claim 18) as follows: wherein the location of the utilizing apparatus is detected via GPS during execution of the application service on the utilizing apparatus, the utilizing apparatus downloads an ID and a password of an access point of the commercial establishment and connects to the access point using the ID and the password, wherein the advertisement information is provided using communication resources in a first radio communication band that is different from a second radio communication band via which the utilizing apparatus utilizes the radio communication resources allocated to the utilizing apparatus executing: via the processor, the first application and display a screen of a game; receiving, via the processor, from a user, an input utilizing the radio communication resources via the screen of the end transmitting the user and a communication amount to be provided to the communication resource trading server based on the input, wherein the communication trading resource trading server records the communication amount that is to be provided”. 
However, as noted supra, these features are not significantly more than the abstract idea itself (e.g. the protocol/mechanism by which communications are transmitted are not the applicant’s invention and it is merely a design choice to choose one protocol for one type of communication and another arbitrary protocol for the other type of communication); there is no technical solution here and no technical problem being solved. There are no additional element(s) or a combination of elements in the independent claims that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application thereof. The claim is directed to an abstract idea.
Further to Step 2A Prong 2, the dependent claims do recite a combination of additional elements. However, these claims as a whole, considered either independently or in combination with the parent claims, do not integrate the identified method of organizing human activity into a practical application thereof. 
For example, dependent claim 2 recites the following: “The providing apparatus according to claim 1, wherein the processor is configured to: provide the radio communication resources to the utilizing apparatus via a service for trading radio communication resources.” Respectfully, again no technical solution is presented nor recited here. Instead, the effect is to merely describe that the trade occurs via a “service” for this very purpose; i.e. “for trading radio communication resources” but this limitation fails to illuminate any technical aspect of the “service” or its novelty or any technical solution to a technical problem. Instead, this is part of the already identified abstract idea and not significantly more.
 As another example, dependent claim 3 recites the following: “The providing apparatus according to claim 1, wherein the processor is further configured to: dynamically control provision of the radio communication resources to the utilizing apparatus.” However, this is similar to claim 2 in that no technical solution is presented nor recited. Instead, the effect is to describe that the “processor” does what its name implies automate (i.e. dynamically) “control provision of the radio communication resource to the utilizing apparatus” but this limitation fails to illuminate any technical aspect of how provision is dynamically accomplished and no particular technique or method is illuminated here, nor defined in the specification, for what is necessarily encompassed by “dynamically” controlling. Instead, this limitation is simply part of the already identified abstract idea and not significantly more.
 A similar finding is found for the remaining dependent claims.
Per Step 2B, the Examiner does not find that the claims provide an inventive concept, i.e., the claims do not recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception recited in the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the independent claims were considered as merely serving to “link” the idea to a field of use, or “apply” the idea via generic computing components, or insignificant extra-solution activity. For the same reason these elements are not sufficient to provide an inventive concept; i.e. the same analysis applies here in 2B. Mere instructions to apply an exception using a generic computer component and conventional data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. So, upon revaluating here in step 2B, these elements are determined to amount to no more than mere instructions to apply the exception using generic computer components (e.g. “processor”) and/or gather and transmit data which is well-understood, routine, conventional activity in the field; i.e. note the Symantec, TLI, and OIP Techs Court decisions cited in MPEP 2106.05(d)(ll) indicate that mere receipt or transmission of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here)..
For these reasons, the claims are not found to include additional elements that are sufficient to amount to significantly more than the judicial exception.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (found at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials).

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-6, 10-11, 14-15, 16, 17, 18, 19, 20, 23 are rejected under 35 U.S.C. 103 as obvious over Palmer et al. (US 2010/0146416 A1; hereinafter, "Palmer") in view of Mondragon (U.S. 2002/0103879 A1; hereinafter, "Mondragon"), Tseng (U.S. 2016/0180394 A1; hereinafter, "Tseng"), Ljungman (U.S. 2007/0220550 A1; hereinafter, "Ljungman"), and Masuda (U.S. 2004/0137913 A1; hereinafter, "Masuda").

Claims 1, 16, 17, 18, 19, 20: (Currently Amended)
Pertaining to claims 1, 16, 17, 18, 19, 20 exemplified in limitations of claim 17, Palmer teaches the following:
A communication resource trading system (See Figs. 1-5 and associated disclosure; Applicant’s “communication resource” reads on Palmer’s “Spectrum” – spectrum of radio waves is a communication resource regulated within the US by the Federal Communications Commission (FCC).  

    PNG
    media_image1.png
    485
    659
    media_image1.png
    Greyscale
)
comprising: 
a providing apparatus having a processor that is configured to: 
provide, via a communication resource trading server, radio communication 5resources allocated to the providing apparatus to utilizing apparatus in response to a request from the utilizing apparatus to use the radio communication resources in an application service that is a component of an application, wherein the application service is subscribed to by the providing apparatus and the utilizing apparatus (Palmer, see at least Figs. 4, 8D, [0007]-[0008] and [0083]-[0096]; e.g. A Spectrum [communication resource] holder using client device [providing apparatus] with “controller” may provide an Offering of Spectrum via at least use of “spectrum rights offering application 43” [application] and connection [subscription] to server 72 [trading server]; a Prospective spectrum user may access such offering, also via same “spectrum rights offering application 43” [application], and provide a bid commensurate with the parameters of the offering. “…In this way, spectrum rights may be efficiently offered and transferred from spectrum holders to spectrum users in the secondary market…”; Applicant’s Specification regarding his providing apparatus and utilizing apparatus, e.g. Fig. 5, reads on these teachings; the various devices using and trading spectrum are subscribers to Palmer’s trading services of server 72 via use of “spectrum rights offering application 43” [application].); 
acquire a reward for use in the application service at the providing apparatus based on an amount of the radio communication resources provided by the providing apparatus to the utilizing apparatus (Palmer, see at least Figs. 4, 8D, and [0094]-[0099] and [0116]-[0123], teaching: e.g. “…spectrum users may maintain accounts containing usage information and a bidding interface….”; Account stores a spectrum user’s bid [reward] to be provided to the Spectrum holder in accordance with an amount of the radio communication resources provided to the spectrum user [utilizing apparatus] if the spectrum user wins the auction. “…A spectrum user may then transmit a bid [therefore, system acquires the bid/reward] in accordance with the offering parameters from a client device 21, which may be received over the network by the spectrum holder that generated the offering. Any bids may then be processed by the system or spectrum holder in accordance with the type of offering (auction, market, or "select a bid") and associated offering details…”); and 
[…]
execute the application service and display of a screen of a game (Palmer, see at Figs. 3-4 and associated disclosure such as [0083], [0093], etc… e.g. electronic device 20 with control circuit 41 containing processing device 42 executes “Spectrum Rights Offerings Application 43” and has “display 24”; Examiner notes what constitutes a game is open to interpretation.); receive, from a user, an input utilizing the radio communication resources via the screen of the game (Palmer, see at least Figs. 3-4 and associated disclosure such as [0083], [0093], etc where I/O interface 29 accepts input facilitated via user’s use of information presented on “display 24”); and transmit information identifying the user and a communication amount to be provided to the communication resource trading server based on the input, wherein the communication resource trading server records the communication amount that is to be provided by the user (Palmer, see at least Figs. 8c and associated disclosure, such as e.g. [0096] teaching: “a spectrum holder may select spectrum from which spectrum rights may be offered. For example, a spectrum holder may specify an FCC license by registration number (FRN) and license call sign [information identifying the user]. A spectrum holder may offer spectrum rights for the entire [a communication amount] license. Commonly, however, a spectrum holder may desire to apportion spectrum associated with a license and offer only a portion [a communication amount] of the licensed spectrum, such as if other portions are being used by other spectrum users or the spectrum holder itself...”; Fig. 8c - 

    PNG
    media_image2.png
    658
    1246
    media_image2.png
    Greyscale
);
the utilizing apparatus including a processor that is configured to: 10request radio communication resources allocated to the providing apparatus to be allocated to the utilizing apparatus; and bear a predetermined burden regarding the first application service that uses the radio communication resources in return for utilizing the radio communication resources (Palmer, see at least Figs. 4, 8D, and [0116]-[0123], teaching: “…A spectrum user may then transmit a bid in accordance with the offering parameters from a client device 21 [utilizing apparatus], which may be received over the network by the spectrum holder that generated the offering. Any bids may then be processed by the system or spectrum holder in accordance with the type of offering (auction, market, or "select a bid") and associated offering details…”; Applicant’s “request” reads on Palmer’s transmission of a bid which is a request to use offered spectrum [radio communication resource]).
Although Palmer teaches the limitations upon which this claim depends and teaches (e.g. Palmer at [0093]-[0094], [0110], [0114], [0123], etc…) the offerings of Spectrum [radio communication resources] may be posted to an automated spectrum exchange where users post bids that are matched to offerings to establish a transfer [allocation] of spectrum user rights from holder to user which implies user receives some indication of the transfer, e.g. a receipt indicating the Spectrum has been transferred [allocated] upon winning the auction, Palmer may not teach the nuances of the below limitations, such as regarding providing an advertisement along with such transfer [allocation]. Nonetheless, Palmer in view of Mondragon teaches the following:
provide advertisement information to the utilizing apparatus when the radio communication resources are allocated to the utilizing apparatus based on the amount of the provided radio communication resources, (Mondragon, see at least [0002]-[0006] teaching: e.g. “…This invention generally relates to applications and features related to internet advertising. More particularly, the present invention is directed to a method of advertising on the internet where users of the internet are provided services and/or applications free of charge in return for accepting a condition to receive advertisements from those entities providing the free services and/or applications... Thus what is needed is a way to offer certain services free of charge and for an unlimited time, to an internet user in return for the user accepting advertising generated by the provider or the free service/application, etc…”) 
In view of these teachings, the Examiner finds that Mondragon’s disclosure provides some teaching and motivation to offer a user the services of Palmer according to Mondragon’s technique, where the services are offered “free” of charge albeit in exchange for the user accepting advertising generated by the provider or the service/application (i.e. provide advertisement information to the user [utilizing apparatus] when the service/application [radio communication resources] are allocated to the user [utilizing apparatus] based on the amount of the provided service/application [radio communication resources]) which may be delivered according to any type of communication means [any type includes types different from the radio communication resources already allocated to the utilizing apparatus] accessible to the user via the internet. Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Mondragon which is applicable to a known base device/method of Palmer to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Mondragon to the device/method of Palmer because Palmer and Mondragon are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious and per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is obvious. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.
Although Palmer/Mondragon teach the above limitations, and Mondragon teaches e.g. per [0007]-[0008]: “…the products and services [content] of companies are advertised by the companies sponsoring services and/or application such as… access time or other value added services over the internet, free of charge to the user… The value added services are sponsored in exchange for the user accepting a condition to receive advertisement from the sponsor on its products and/or services…”, Mondragon may not explicitly teach that his companies, which are sponsoring and providing the advertisements are selecting such advertisements based on knowledge of a commercial establishment, e.g. their own, in a vicinity of a location of the client device [utilizing apparatus]. However, regarding the below recited nuance, Palmer/Mondragon in view of Tseng teaches the following:
wherein a content of the advertisement information is determined based on an identification of a commercial establishment in a vicinity of a location of the utilizing apparatus (Tseng, see at least Figs. 7A-B and e.g. claim 1: “…selecting advertisement content for presentation to a user of a social networking system, the advertisement content associated with an entity having one or more physical locations; selecting a physical location of the entity for identification by the advertisement content based on proximities of a physical location of a client device associated with the user to the one or more physical locations of the entity associated with the advertisement content…”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Tseng which is applicable to a known base device/method of Palmer/Mondragon to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Tseng to the device/method of Palmer/Mondragon because Palmer/Mondragon and Tseng are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
Although Palmer/Mondragon/Tseng teach the above limitations and Mondragon teaches (e.g. per at least [0008]) “…the advertisement may be in the form of …any other type of communication means accessible to the user via the internet...” [e.g. various communication resource], they may not explicitly teach the nuance as recited below. However, regarding this feature, Palmer/Mondragon in view of Ljungman teaches the following:
wherein the advertisement information is provided using communication resources in a first radio communication band that is different from a second radio communication band via which the utilizing apparatus utilizes the radio communication resources allocated to the utilizing apparatus. (Ljungman, see at least [0030] teaching e.g.: “…signaling information may be embedded in the content itself (e.g., an object tag), or to a signal sent as a schedule in advance of sending the content.  The signaling information may also be sent concurrently with the content via a separate channel…”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Ljungman which is applicable to a known base device/method of Palmer/Mondragon to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Ljungman to the device/method of Palmer/Mondragon because Palmer/Mondragon and Ljungman are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
Although Palmer/Mondragon/Tseng/ Ljungman teach the above limitations, they may not explicitly teach the following nuances regarding accessing internet through a carrier’s access point, etc… However, regarding this feature, Palmer in view of Masuda teaches the following:
wherein the location of the utilizing apparatus is detected via GPS during execution of the application service on the utilizing apparatus, the utilizing apparatus downloads an ID and a password of an access point of the commercial establishment and connects to the access point using the ID and the password (Masuda, see at least [0001], e.g.: “…The present invention relates generally to a technology of performing wireless communications under communication conditions suited to a location, and more particularly to a wireless communication device constructed to detect, based on, e.g., GPS (Global Positioning System), a country where the device is utilized and to automatically execute setting suited to this country…” and per at least [0113] e.g.: “…With this process, the wireless LAN adapter 20 starts the communications connected to the access point 10a of the common carrier A by use of TCP, and sends the ID and the password when logging in a server of the common carrier A…”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Masuda which is applicable to a known base device/method of Palmer to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Masuda (directed towards detecting location of a user’s device via GPS and tailoring settings for the user based on user’s location and also providing ID and password to user for user to log into a carrier’s access point) to the device/method of Palmer (directed towards providing a user with access to wireless communication resources, e.g. internet access via an access point) so that Palmer’s user may similarly receive settings suited to his location even before being required to log-in to Palmer’s system because Masuda is pertinent to Palmer’s system/method and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 2: (previously presented)
Palmer/Mondragon/Ljungman teaches the limitations upon which this claim depends. Furthermore, Palmer teaches the following:
The providing apparatus according to claim 1, wherein the processor is further configured to: provide the radio communication resources to the utilizing apparatus via a service for trading radio communication resources (Palmer, see at least Figs. 4, 8D, and [0083]-[0096] and [0116]-[0123], e.g. A Spectrum holder using client device [providing apparatus] with “controller” [control unit] may provide an Offering of Spectrum via at least use of application and connection to server 72; “…A spectrum user may then transmit a bid in accordance with the offering parameters from a client device 21 [utilizing apparatus], which may be received over the network by the spectrum holder that generated the offering. Any bids may then be processed by the system or spectrum holder in accordance with the type of offering (auction, market, or "select a bid") and associated offering details…”; and “…In this way, spectrum rights may be efficiently offered and transferred from spectrum holders to spectrum users in the secondary market…”)

Claim 3: (previously presented)
Palmer/Mondragon/Ljungman teaches the limitations upon which this claim depends. Furthermore, Palmer teaches the following:
The providing apparatus according to claim 1, wherein the processor is further configured to: dynamically control provision of the radio communication resources to the utilizing apparatus (Palmer, see at least Fig. 8D and associated disclosure – client device providing the offering may stipulate parameters which are automatically implemented; e.g. lease start and end, frequency disaggregation permitted, etc… also see at least [0123], e.g. the offerings may be posted to an automated [dynamic] spectrum exchange; allocation occurs automatically [dynamically] based on matched bid(s) with stipulated offer information.

    PNG
    media_image3.png
    766
    1063
    media_image3.png
    Greyscale
)
Claim 4: (previously presented)
Palmer/Mondragon/Ljungman teaches the limitations upon which this claim depends. Furthermore, Palmer teaches the following:
The providing apparatus according to claim 3, wherein the processor is further configured to: dynamically control a band or the amount of radio communication resources to be provided to the utilizing apparatus. (Palmer, see at least Fig. 8D and [0072] and [0080] Channel/Block Frequency range is stipulated and automatically controlled per offering information and the exchange)

Claim 5: (previously presented)
Palmer/Mondragon/Ljungman teaches the limitations upon which this claim depends. Furthermore, Palmer teaches the following:
The providing apparatus according to claim 1, 30wherein the radio communication resources are resources for radio communication performed by a device used by the utilizing apparatus via a device used by the providing apparatus. (Palmer, see at least Figs. 4, 8D, and [0083]-[0096] and [0116]-[0123], the client device which requests the spectrum may use the spectrum provided by the client device which offered the spectrum)

Claim 6: (previously presented)
Palmer/Mondragon/Ljungman teaches the limitations upon which this claim depends. Furthermore, Palmer teaches the following:
The providing apparatus according to claim 1, 5 wherein the processor is further configured to: provide the radio communication resources to the utilizing apparatus in return for payment from the utilizing apparatus. (Palmer, see at least Figs. 4, 8D and 9A, and [0093]-[0123], the spectrum is provided to a spectrum user in return for paymen, e.g. the “asking price” from the spectrum user to the spectrum holder; e.g. if spectrum user wins bid. )

Claim 10: (previously presented)
Palmer/Mondragon teaches the limitations upon which this claim depends. Furthermore, Palmer teaches the following:
The providing apparatus according to claim 1, wherein the processor is further configured to: determine whether or not radio communication resources are allowed to be allocated to the utilizing apparatus. (Palmer, see at least Figs. 4, 8D, and also [0097], [0109], etc.. teaching: “select a bid”; i.e. client device of spectrum holder may be used, “…to view individual bids and award the spectrum rights based on parameters in addition to price, which may be either objective or subjective to the spectrum holder. For example, a holder may have a preference for bidding entities with which the holder has an established business relationship, bidders with a particular intended use, or bidders preferred based on other objective and subjective preferences of the holder…”)

Claim 11: (previously presented)
Palmer/Mondragon/Ljungman teaches the limitations upon which this claim depends. Furthermore, Palmer teaches the following:
The providing apparatus according to claim 10,SP3(3737WO00 59/62 wherein the processor is further configured to: determine whether or not the radio communication resources are allowed to be allocated to the utilizing apparatus based on a state of the radio communication resources allocated to the providing apparatus. (Palmer, see at least Figs. 4, 6A, and 8D, and also [0007]-[0011] and [0077], teaching: spectrum holder must enter spectrum “license” information, i.e. FCC license, which designates whether spectrum holder has the right [is allowed] to allocate a particular portion of radio spectrum to a spectrum user in accordance with the license [with a state of the radio communication resources allocated to the providing apparatus])

Claim 14: (previously presented)
Palmer/Mondragon/Ljungman teaches the limitations upon which this claim depends. Furthermore, Palmer teaches the following:
The providing apparatus according to claim 1, wherein the radio communication resources are provided by a cellular system to the utilizing apparatus. (Palmer, see at least [0078], “obtaining access to spectrum for… cellular communications…” and see also at least [0081] and [0101]-[0104)

Claim 15: (previously presented)
Palmer/Mondragon/Ljungman teaches the limitations upon which this claim depends. Furthermore, Palmer teaches the following:
The providing apparatus according to claim 1, wherein the radio communication resources are provided by Wi-Fi to the utilizing apparatus. (Palmer, see at least Fig. 1, [0004] e.g. FIG. 1 shows a portion of the current U.S. frequency allocations at 2.5 GHz [a Wi-Fi 2 frequency]; see also at least [0078], [0081] and [0101]-[0104])


Claim 9 is rejected under 35 U.S.C. 103 as obvious over Palmer in view of Mondragon, Tseng, Ljungman, Masuda, further in view of Mentz et al. (U.S. 2014/0133658 A1; hereinafter, "Mentz").

Claim 9: (Currently amended)
Palmer/Mondragon/Tseng/Ljungman/Masuda teaches the limitations upon which this claim depends including providing advertising when user is allocated Spectrum [radio communication resources]. Furthermore, Palmer/Mondragon in view of Mentz teaches the following:
The providing apparatus according to claim 1, wherein the processor is further configured to: stop provision of the advertisement information on condition that the utilizing apparatus pays a predetermined consideration. (Mentz, see at least [0038], teaching: e.g. “…the user can pay to have the ad stopped being played…”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Mentz which is applicable to a known base device/method of Palmer/Mondragon to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Mentz to the device/method of Palmer/Mondragon because Mondragon and Mentz are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 13 is rejected under 35 U.S.C. 103 as obvious over Palmer in view of Mondragon, Tseng, Ljungman, Masuda, further in view of Van Luchene et al. (U.S. 2008/0004116 A1; hereinafter, "Van Luchene").

Claim 13: (Currently amended)
Although Palmer/Mondragon/Tseng/Ljungman/Masuda teaches the limitations upon which this claim depends, Palmer may not explicitly teach the nuances of the limitation as recited below. However, regarding these features, Palmer in view of Van Luchene teaches the following:
The providing apparatus according to claim 1, wherein the processor is further configured to: acquire an item of the game as the reward provided to the providing apparatus. (Van Luchene, see at least [0704]-[0708], teaching: e.g. Players can use resources, skills, NPCs, and other game items to  assemble new game items that can be sold on exchanges in the game environment and between other game environments.)
In view of these teachings, the Examiner finds that there is some teaching in Van Luchene that game items, being of value, may be sold or traded on exchanges and thus is a known technique applicable to Palmer’s known exchange system/method for offering spectrum [radio communication resources]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention before the effective filing date of the claimed invention to apply the techniques of Van Luchene to the device/method of Palmer because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious and/or because according to MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is obvious. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649. The Examiner notes "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art." See In re Keller, 642 F.2d 413,425 (CCPA 1981).

Claims 21-22 are rejected under 35 U.S.C. 103 as obvious over Palmer in view of Mondragon, Tseng, Ljungman, Masuda, further in view of Applicant Admitted Prior Art.

Claim 21: (Currently amended)
Although Palmer/Mondragon/Lungman teaches the limitations upon which this claim depends, Palmer may not explicitly teach the nuance as recited below. However, regarding these features, Palmer in view of Applicant Admitted Prior Art teaches the following:
The control apparatus according to claim 20, wherein the processor is further configured to: change the reward to be provided based on quality of the radio communication resources allocated to the providing apparatus. (Applicant Admitted Prior Art: Consumer rights laws were old and well-known before the effective filing date of the claimed invention. Furthermore, it was old and well-known before the effective filing date of the claimed invention that payments for services are contingent upon services meeting explicit or implicit factors of quality, commonly referred to as Quality of Service attributes (QoS attributes).Service providers commonly discount required payments for services that are provided but which do not meet such QoS attributes; e.g. to adhere to consumer rights laws. For example, a restaurant which does not provide a meal as ordered (or as represented) often discounts the price of meal and hence changes the payment to be collected from a patron; this may be simply in an attempt to keep loyalty of a customer and/or to mitigate potential lawsuits. As another example, a telecommunications company which has been contractually obligated to provide communication resources (e.g. broadband internet, wireless, etc…) to a customer but during a prolonged period of time is unable to provide such resources or only able to provides a diminished quality of such resource (e.g. a lower than expected bandwidth) often discounts the charges for such services accordingly in some type of prorated manner for similar reasons – e.g. retain customer loyalty and/or mitigate potential lawsuits.)
In view of these findings, the Examiner understands that changing a reward (e.g. a payment) to be provided in accordance with quality of a provided service (e.g. Palmer’s provided spectrum [the radio communication resources]) allocated to the providing apparatus is merely applying an old and well known technique, as discussed supra, to a known system/method of Palmer to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention before the effective filing date of the claimed invention to apply the techniques of the Applicant Admitted Prior Aft facts to the device/method of Palmer because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious. And because per MPEP 2143(I) (G) The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.

Claim 22: (Currently amended)
Although Palmer/Mondragon/Ljungman teaches the limitations upon which this claim depends, Palmer may not explicitly teach the nuance as recited below. However, regarding these features, Palmer in view of Applicant Admitted Prior Art teaches the following:
The control apparatus according to claim 20, wherein the processor is further configured to: change the reward to be provided based on an amount of the radio communication resources that can be allocated to the 15utilizing apparatus among the radio communication resources allocated to the providing apparatus. (Applicant Admitted Prior Art: Consumer rights laws were old and well-known before the effective filing date of the claimed invention. Furthermore, it was old and well-known before the effective filing date of the claimed invention that payments for services are contingent upon services meeting explicit or implicit factors of quality, commonly referred to as Quality of Service attributes (QoS attributes). Service providers commonly discount required payments for services that are provided but which do not meet such QoS attributes; e.g. to adhere to consumer rights laws. For example, a restaurant which does not provide a meal as ordered (or as represented) [e.g. subpar quality] often discounts the price of meal and hence changes the payment to be collected from a patron; this may be simply in an attempt to keep loyalty of a customer and/or to mitigate potential lawsuits. As another example, a telecommunications company which has been contractually obligated to provide communication resources (e.g. broadband internet, wireless, etc…) to a customer but during a prolonged period of time is unable to provide contracted quantity or quality of such resources or only able to provides a diminished quantity or quality of such resource (e.g. a lower than expected bandwidth and/or for less than expected time period) often discounts the charges for such services accordingly in some type of prorated manner for similar reasons as the restaurant owner/manager – e.g. retain customer loyalty and/or mitigate potential lawsuits.)
In view of these findings, the Examiner understands that changing a reward (e.g. a payment) to be provided in accordance with quantity [amount] of a provided service (e.g. Palmer’s provided spectrum [the radio communication resources]) allocated to the providing apparatus is merely applying an old and well known technique, as discussed supra, to a known system/method of Palmer to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention before the effective filing date of the claimed invention to apply the techniques of the Applicant Admitted Prior Art facts to the device/method of Palmer because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious. And because per MPEP 2143(I) (G) The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.
Response to Arguments
Applicant amended Claims 1, 16, 17, 18, 19, 20 on 7/14/2022. Applicant's arguments (hereinafter “Remarks”) also filed 7/14/2022, have been fully considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendments. Note the new 35 USC 101 and 103 rejections with updated citations to Palmer in view of Mondragon, Tseng, Ljungman, and Masuda. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
/Michael J Sittner/
Primary Examiner, Art Unit 3622





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 e.g. paragraphs [0168]-[0169] state that “FIG. 14 is a block diagram illustrating a hardware configuration example of the communication resource providing apparatus 100 and the communication resource 30 utilizing apparatus 200 …each of the algorithms can be realized by controlling the hardware shown in FIG. 14 using a computer program. Note that the mode of this hardware of hardware 900 shown in FIG. 14 is arbitrary…”
        2 Note that The 802.11 standard provides several distinct radio frequency ranges for use in Wi-Fi communications: 900 MHz, 2.4 GHz, 3.6 GHz, 4.9 GHz, 5 GHz, 5.9 GHz and 60 GHz bands.